Candler, Presiding Justice.
The plaintiff brought an action for land and mesne profits against the defendant. The jury found in favor of the plaintiff. This appeal is from a judgment overruling defendant's motion for judgment notwithstanding the verdict and from a judgment denying his motion for a new trial. Appellant states in his brief that the real issue is the dividing line between the parties' respective adj acent tracts, and the evidence introduced on the trial shows that the parties are coterminous landowners, that neither disputes the title of the other to his respective tract, and that the only issue between them is the proper location of the boundary line between their respective tracts. Such being the case, the Court of Appeals and not this court has jurisdiction of the appeal. Johnson v. Woodward Lmbr. Co., 202 Ga. 288 (42 SE2d 639); Brydie v. Pritchard, 213 Ga. 588 (100 SE2d 435); and Mote v. Seitz, 219 Ga. 208 (132 SE2d 79).

Transferred to the Court of Appeals.


All the Justices concur.